           Case 2:19-cv-01545-RSM Document 95 Filed 03/19/21 Page 1 of 5




 1                                       THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8   XINLU FAN, LIANG’E FAN,
     SHAOCHUN FU, JIANHUA GU,              NO. 2:19-cv-01545-RSM
 9   FENYING LI, MINGXIA LI, YONGNIAN
     SHI, CHENLIN WANG, SHUWEN WU,         STIPULATED MOTION AND ORDER
10
     HAIJUN ZHOU, and XIAOFANG ZHOU,       OF DISMISSAL WITHOUT
11                                         PREJUDICE OF CROSSCLAIMS BY
                       Plaintiffs,         U.S. BANK NATIONAL ASSOCIATION
12
     v.
13
     U.S. BANK NATIONAL ASSOCIATION;       NOTE ON MOTION CALENDAR:
14   QUARTZBURG GOLD, LP; ISR              March 16, 2021
     CAPITAL, LLC; IDAHO STATE
15   REGIONAL CENTER, LLC; and SIMA
16   MUROFF,

17                     Defendants.

18
     U.S. BANK NATIONAL ASSOCIATION,
19
                       Crossclaimant,
20
     v.
21
     QUARTZBURG GOLD, LP; and IDAHO
22   STATE REGIONAL CENTER, LLC,
23                     Crossclaim
                       Defendants.
24

25

26

27

     STIPULATION AND ORDER OF                       DORSEY & WHITNEY LLP
                                                      701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITHOUT PREJUDICE                        SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                    PHONE: (206) 903-8800
                                                          FAX: (206) 903-8820
             Case 2:19-cv-01545-RSM Document 95 Filed 03/19/21 Page 2 of 5




 1                                          STIPULATION

 2         Pursuant to FRCP 41, Crossclaimant U.S. Bank National Association (“U.S. Bank”) and

 3 Crossclaim Defendants Quartzburg Gold, LP and Idaho State Regional Center, LLC (collectively,

 4 “Crossclaim Defendants”), by and through their undersigned counsel of record, hereby stipulate

 5 and agree that all claims and causes of action by U.S. Bank against Crossclaim Defendants in this

 6 action shall be dismissed without prejudice, and without fees or costs to any party. Crossclaimant

 7 U.S. Bank and Crossclaim Defendants jointly request entry of the Order below.

 8

 9         SO STIPULATED this 16th day of March 2021.

10
     /s/ Shawn Larsen-Bright                          /s/ Sean T. Prosser (with email authorization)
11   Shawn Larsen-Bright, WSBA #37066                 Sean T. Prosser, admitted pro hac vice
     DORSEY & WHITNEY LLP                             MINTZ, LEVIN, COHN, FERRIS,
12
     701 Fifth Avenue, Suite 6100                     GLOVSKY & POPEO, P.C.
13   Seattle, WA 98104-7043                           3850 Carmel Mountain Road, Suite 300
     Tel: (206) 903-8800                              San Diego, CA 92130
14   larsen.bright.shawn@dorsey.com                   Tel: (858) 314-2152
     Attorneys for U.S. Bank National Association     stprosser@mintz.com
15                                                    Attorneys for Quartzburg Gold, LP and Idaho
16                                                    State Regional Center, LLC

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                                      DORSEY & WHITNEY LLP
                                                                     701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITHOUT PREJUDICE                  1                    SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                   PHONE: (206) 903-8800
                                                                         FAX: (206) 903-8820
             Case 2:19-cv-01545-RSM Document 95 Filed 03/19/21 Page 3 of 5




 1                                              ORDER

 2         Based upon FRCP 41 and the foregoing Stipulation, all claims and causes of action by

 3 Crossclaimant U.S. Bank National Association against Crossclaim Defendants Quartzburg Gold,

 4 LP and Idaho State Regional Center, LLC in this action shall be and are hereby dismissed without

 5 prejudice, and without fees or costs to any party.

 6

 7         IT IS SO ORDERED this 19th day of March, 2021.

 8

 9

10

11                                               A
                                                 RICARDO S. MARTINEZ
12                                               CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                                    DORSEY & WHITNEY LLP
                                                                   701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITHOUT PREJUDICE                  2                  SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                 PHONE: (206) 903-8800
                                                                       FAX: (206) 903-8820
             Case 2:19-cv-01545-RSM Document 95 Filed 03/19/21 Page 4 of 5




 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on this date I caused to be served the foregoing on the following

 3 counsel of record by the method indicated:

 4   John F. Rapp, WSBA #17286                          Via Messenger
     Daniel P. Harris, WSBA #16778                      Via Facsimile
 5   Jihee Ahn, WSBA #16778                             Via U.S. Mail
     John McDonald admitted pro hac vice                Via Electronic Mail (per agreement)
 6   Harris Bricken                                     Via ECF Notification
     600 Stewart Street, Suite 1200
 7
     Seattle, WA 98101
 8   Tel: 206-224-5657
     Fax: 206-224-5659
 9   john.rapp@harrisbricken.com
     dan@harrisbricken.com
10   jihee@harrisbricken.com
     john.mcdonald@harrisbricken.com
11
     Attorneys for Plaintiffs Xinlu Fan, et al
12
     Roger D. Mellem, WSBA #14917                       Via Messenger
13
     Adam Doupe, WSBA #55483                            Via Facsimile
14   Ryan, Swanson & Cleveland, PLLC                    Via U.S. Mail
     1201 Third Avenue, Suite 3400                      Via Electronic Mail (per agreement)
15   Seattle, Washington 98101-3034                     Via ECF Notification
     mellem@ryanlaw.com
16   doupe@ryanlaw.com
17          and
     Sean T. Prosser, admitted pro hac vice             Via Messenger
18   Mintz, Levin, Cohn, Ferris, Glovsky & Popeo        Via Facsimile
     3580 Carmel Mountain Road, Suite 300               Via U.S. Mail
19
     San Diego, CA 92130                                Via Electronic Mail (per agreement)
20   STProsser@mintz.com                                Via ECF Notification
     Attorneys for Defendants Quartzburg Gold,
21
     LP, ISR Capital LLC and Idaho State
22   Regional Center, LLC

23

24

25

26

27

     STIPULATION AND ORDER OF                                   DORSEY & WHITNEY LLP
                                                                  701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITHOUT PREJUDICE                 3                  SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                PHONE: (206) 903-8800
                                                                      FAX: (206) 903-8820
               Case 2:19-cv-01545-RSM Document 95 Filed 03/19/21 Page 5 of 5




 1    Sima Muroff                                   Via Messenger
      623 West Hays Street                          Via Facsimile
 2    Boise, Idaho 83702                            Via U.S. Mail
      Pro Se                                        Via Electronic Mail (per agreement)
 3
                                                    Via ECF Notification
 4
     DATED this 16th day of March, 2020.
 5
                                           /s/ Molly Price
 6                                         Molly Price, Legal Assistant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER OF                               DORSEY & WHITNEY LLP
                                                               701 FIFTH AVENUE, SUITE 6100
      DISMISSAL WITHOUT PREJUDICE           4                    SEATTLE, WA 98104-7043
      2:19-cv-01545-RSM                                            PHONE: (206) 903-8800
                                                                   FAX: (206) 903-8820
